DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group II, claim 13, in the response dated 01 December 2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
In view of the fact that claim 13 recites any of the compositions of Group I, claims 1-12, and claim 1 is the broadest claim in Group I, the requirement for species election is withdrawn. As such, claim 13 is examined in this Action as reciting the composition of claim 1, a composition for treatment or prophylaxis of age-related macular degeneration in a subject comprising molecular hydrogen as an active ingredient.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or 

Claim Status
Claims 1-13 are pending.
Claims 1-12 are withdrawn.
Claim 13 is examined on the merits in this prosecution.


CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koto (Keio Associated Repository of Academic Resources, 2012, “Effect of hydrogen gas in the age-related macular degeneration,” document and partial translation provided by the applicant; see PTO-1449 dated 09/11/2019), in view of Winkler (“Oxidative damage and age-related macular degeneration,” Mol. Vis., 5: 32, Nov 1999, 1-27) and Takahashi (WO 2017/126708 A1; citations below from English Equivalent US 2020/0281963 A1).
Koto teaches age -related macular degeneration (AMD), one of the leading causes of blindness in the aged population is believed to be caused by oxidative stress. Koto teaches a study exploring the use of hydrogen gas to suppress oxidative stress in the retina using an animal model (pg 5, “Summary”). Koto teaches that oxidative stress in the retina may be suppressed by an effective concentration of hydrogen gas (pg 5, “Summary”).
Koto teaches that water containing dissolved hydrogen gas, orally administered to mice in the animal model, showed that neovascularization “tended to be suppressed but no significant difference was observed” (pg 5, “Conclusions”).
Koto does not show a significant difference in the macular degeneration assay as may result from an effective concentration of hydrogen gas.
Winkler and Takahashi teach the missing element of Koto.
Winkler teaches the role of oxidation in relation to age-related macular degeneration and the protective effects of antioxidants in the outer retina (Abstract). Winkler teaches that the formation of hydroxyl radical, a particularly reactive oxygen 
Takahashi teaches application of a composition containing the hydrogen gas molecule is a prophylactic or therapeutic agent for oxidative damage in the retina in an eye surgery animal model (pg 1, [0006] and [0007]). Takashi teaches the hydrogen-containing prophylactic or therapeutic agent for reduction of oxidative damage is continuously administered to eyes via perfusion administration during intraocular surgery (pg 2, [0008]), wherein the perfusion solution is saturated with hydrogen gas (pg 2, [0030]). Takashi teaches oxidative damage caused by a variety of procedures and condition of the eye can be prevented by performing intraocular perfusion with the hydrogen molecule-containing prophylactic or therapeutic agent (pg 2, [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the method of Koto to choose a method of treating age-related macular degeneration by administering molecular hydrogen or hydrogen gas as an active agent. A person of ordinary skill would have been motivated to choose administration of hydrogen gas as an effective method for treating age-related macular degeneration since Winkler teaches the role of the presence of oxidative species such as the hydroxyl radical in age-related macular degeneration and that antioxidants may ameliorate the effect of reactive oxidative species on age-related macular degeneration and Takahashi teaches a saturated, molecular hydrogen-containing prophylactic or therapeutic agent for reduction of oxidative damage is useful when continuously administered to eyes via 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612